DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.
 
Response to Amendment
Acknowledgment is made of Applicant argument/Remarks made in amendment in which the following is noted: Claims 1, 5, 6, 8 -14 are amended; the rejection of the claims traversed; and claims 7 and 15 are cancelled. Claims 1 – 6 and 8 – 14 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument except for those directed to Siegel.
Applicant arguments regarding 112:

Applicant argues the term “feedback” as claimed complies with the written description requirement (see arguments pages 8 – 9 filed 21 November 2022). However, the Office respectfully disagrees. The Office submits the term feedback is known in the art to include feedback which is not virtual in nature (i.e., feedback which is applied to or conveyed using a device which does not provide an immersive experience generally found in AR/VR headsets). Such a feedback may be visually presented on a conventional display. Applicant has noted the specification recites the proposed method can be used to provide continuous feedback to the user and help the user to learn and grow their interest, hobbies, passions and fitness without involvement of a physical tutor using a virtual reality device (see arguments page 9). The Office respectfully submits the term “feedback” as applied to an electronic device, as claimed, may include embodiments for which the electronic device is a conventional display receiving a conventional visual feedback (as opposed to virtual feedback applied to a virtual reality display device).

Applicant arguments regarding Anderson:

Applicant argues Anderson does not disclose at least providing, by the electronic device, i) a feedback comprising a haptic feedback based on the determined degree of similarity and ii) a visual indicator indicating rating corresponding to a joint of the first user.
With respect to point ii), the Office submits a score 474 is displayed to the user corresponding to a current keyframe of the target image, and the score is calculated based on a maximum Euclidean joint difference (see Anderson [0067][0092]).
With respect to point i), the Office submits Choi discloses the claimed haptic feedback for those reasons discussed in the rejection of the claims below.

Applicant arguments under 103:

The Office respectfully Davidson is no longer relied upon in the rejection of the claim below.
 
Claim Objections
Claim 8 is objected to because of the following informalities:  line 3 includes a body part “shoulder r”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1 (and similarly claim 9) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More particularly, in claim 1 (and similarly in claim 9) the limitation was previously amended from “virtual feedback” to simply “feedback”. A review of Applicant’s specification clearly shows support for virtual feedback (feedback that is provided to, for example, a virtual reality or augmented reality device) in at least paragraphs [0045][0049] and Figure 10 illustrating “feedback” in the form of a score as viewed through a head-mounted display device worn by a user. However, the Office respectfully submits the term “feedback” appears to introduce new matter for which Applicant has not shown possession. This is because, the term “feedback” may include embodiments for which the feedback is not virtual (for example, the feedback could be presented to a user on a conventional display, as claimed) and support for such embodiments are not found in Applicants specification in a manner that one skilled in the art would reasonably recognize Applicant possessed embodiments encompassed by the broader term feedback. As such, claim 1 (and similarly claim 9 is rejected).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 5, 6, 8, 9, 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON et al; (Publication number: US 2015/0099252 A1), hereafter Anderson, in view of Yong-Jin CHOI (Publication number: US 2014/0135960 A1), hereafter Choi

Regarding claim 1:
	Anderson discloses a method for providing real-time feedback using an electronic device (Anderson ABSTRACT; Figure 5A), comprising: 
 	obtaining, by the electronic device, motion data of each body part related to a first user (Anderson Figure 5A 512; [0039 – 0040]); 
 	determining, by the electronic device, a posture information of the each body part related to the first user based on the motion data of the each body part related to the first user (Anderson [0046] 3D coordinates of key position, such as joints, are reported and determined); 
 	determining, by the electronic device, a degree of similarity between the posture information of the each body part related to the first user and a stored posture information of each body part related to a second user (Anderson Figure 5A 514; [0065 – 0067] similarly score between current posture and posture in database determined provided by author); and 
 	 providing, by the electronic device, a visual indication indicating a rating corresponding to a joint of the first user (Anderson Figure 4G score display 474 is displayed as feedback to the user based on similarity score; [0065 – 0067] [0092]).
	Anderson does not disclose providing by the electronic device a feedback comprising a haptic feedback based on the determined degree of similarity.
	However, Choi discloses a wearable device, display device, and system to provide exercise service and methods thereof. More specifically, Choi discloses providing vibration to one of a plurality of vibrators indicating a disagreement between a reference pose and the user pose (Choi Figure 2 and [0061][0063][0071]).
	It would have been obvious at the time of filing to modify Anderson to include providing by the electronic device a feedback comprising a haptic feedback based on the determined degree of similarity, as claimed. Those skilled in the art would appreciate the ability to maximize an exercise effect, thereby allowing the user to achieve a desired result in a timelier manner.

Regarding claim 4:
	Anderson (in view of Choi) discloses the method of claim 1, wherein the determining, by the electronic device, the degree of similarity comprises: determining a match between each body part related to the first user with each body part related to the second user (Anderson [0065 – 0067] match between body parts determined when calculating Euclidean distance between corresponding joints of skeletal representations of current and stored posture); and determining a degree of similarity based on the match (Anderson [0065 – 0067] the similarity score is determined based on difference between corresponding joints).

Regarding claim 5:
	Anderson (in view of Choi) discloses the method of claim 1, wherein the providing the feedback comprises: displaying an avatar of the first user and an avatar of the second user (Anderson [0047]); and displaying the visual indication corresponding to the avatar of the first user based on the degree of similarity, wherein the visual indication comprises a feedback for each body part of the first user (Anderson [0090 - 0091] Figure 4G see 476, 478).

Regarding claim 6:
	Anderson (in view of Choi) discloses the method of claim 1, the method of claim 1, wherein the feedback further comprises an audio feedback indicating the degree of similarity (Choi [0063] feedback may include and audio signal)

Regarding claim 8:
	Anderson (in view of Choi) discloses the method of claim 1, wherein each body part comprises at least one of a lower arm, a upper arm, finger, a palm, a head, a neck, a torso, an ankle, a knee, a hip, a shoulder r, a wrist or an upper neck (see Anderson Figure 4G illustrating skeletal structure based on capture image).


Regarding claim 9:
	Claim 9 is similarly rejected for those reasons discussed above in claim 1 (and for those further reasons disclosed by Anderson Figure 1 102, 104).
Regarding claim 12:
	Claim 12 is similarly rejected for those reasons discussed above in claim 4.
Regarding claim 13:
	Claim 13 is similarly rejected for those reasons discussed above in claim 5.
Regarding claim 14:
	Claim 14 is similarly rejected for those reasons discussed above in claim 6.

Claim(s) 2, 3, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ANDERSON et al; (Publication number: US 2015/0099252 A1), hereafter Anderson, in view of Yong-Jin CHOI (Publication number: US 2014/0135960 A1), hereafter Choi, in view of Fred SIEGEL (Publication number: US 2009/0220124 A1), hereafter Siegel.


Regarding claim 2:
	Anderson (in view of Choi) discloses wherein determining the posture information of each body part related to the first user comprises: 
 	identifying at least one of an activity of the first user (Anderson [0101] posture identified in database 242 prior to comparison); 
 	generating a virtual skeleton view of each body part related to the first user (Anderson Figure 4G illustrates skeletal structure);
 	determining a deviation of the each body part related to the first user corresponding to motion data of each body part related to the second user (Anderson [0067] Euclidean distance corresponds to claimed deviation); and 
 	determining the posture information of the each body part related to the first user based the deviation of the each body part related to the first user (Anderson Figure 4G skeletal view corresponding difference between authored motion and user motion shown).
	Anderson (in view of Choi) does not disclose: wherein the virtual skeleton view is generated based on a red, green, and blue (RGB) image and a depth image of each body part related to the first user captured by the electronic device and further wherein the determining includes determining angle of limbs movement corresponding to motion data of each body part related to the second user and determining the posture information of the each body part related to the first user based on the angle of the limbs of movement of the each body part related to the first user.
	However, Siegel discloses an automated scoring system for athletics. More particularly, Siegel discloses wherein the virtual skeleton view is generated based on a read, green, and blue (RGB) image and a depth image of each body part related to the first user captured by the electronic device (Siegel [0058][0063] HBM includes skeleton representation which is generated based on 3D image captured by cameras 701 – 705. The cameras 701 – 705 would include conventional color cameras which capture red, green and blue RGN image, as claimed; see also Figures 6A and 7) and further wherein the determining includes determining angle of limbs movement corresponding to motion data of each body part related to the second user (Siegel [0051][0063][0074]) and determining the posture information of the each body part related to the first user based on the angle of the limbs of movement of the each body part related to the first user (Siegel Figure 1 400; [0074]).
	It would have been obvious to modify Anderson (in view of Choi) at the time of filing wherein the virtual skeleton view is generated based on a red, green, and blue (RGB) image and a depth image of each body part related to the first user captured by the electronic device and further wherein the determining includes determining angle of limbs movement corresponding to motion data of each body part related to the second user and determining the posture information of the each body part related to the first user based on the angle of the limbs of movement of the each body part related to the first user, as claimed. Those skilled in the art would appreciate the ability to judge movement of the user while considering the user’s “style” (Siegel [0003]).


Regarding claim 3:
	Anderson (in view of  Choi and Siegel) discloses the method of claim 2, wherein the determining the at least one angle of the limbs movement and the deviation of each body part related to the first user comprises: determining angular components of the first user and angular components of the second user (Siegel [0063 – 0065][0071] each point of the subject and expert are measured); determining an angular displacement based on difference in the angular components of the first user and the angular components of the second user (Siegel Figure 1 400 and [0074] deviation between subject and HDM model defined by joints are determined); determining a score related to a posture of the first user based on the angular components of the first user, the angular components of the second user and a flexibility constant for the each body part (Sigel [0074][0065] degree of freedom of joints corresponds to flexibility constant); and determining the deviation of each body part related to the first user based on the score, wherein the angular components of the first user is related to the each body part of the first user and the angular components of the second user is related to the each body part of the second user (Siegel [0074] Figure 4 400).

Regarding claim 10:
	Claim 10 is similarly rejected for those reasons discussed above in claim 2.
Regarding claim 11:
	Claim 11 is similarly rejected for those reasons discussed above in claim 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623